Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species D in the reply filed on 2/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 8, 9, 15-17, 23, 25, 28 and 29 are elected.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first concentration” should be “the first analyte concentration”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is an improper use claim. See MPEP Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 23, 25, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikenfeld US 2015/0112165.
Regarding claims 1 and 23,  Heikenfeld device for sensing a biofluid that is adapted to be placed on skin ([¶7]), comprising: at least one analyte-consuming sensor for measuring at least a first analyte concentration of an analyte in a first biofluid sample having a first biofluid sample flow rate ([¶62,64,67] sensors 520); and at least one additional component that maintains analyte-consuming sensor measurements within 20% of the first concentration measurement when a biofluid sample flow rate is less than or equal to 2 times the first biofluid sample flow rate ([¶67] dialysis membrane. The membrane does not specifically disclose providing the function claimed maintain measurements within 20% however, the instant invention uses a dialysis membrane for this function and Heikenfeld discloses the same structure so it would perform the same function/be capable of the claimed function).  
Regarding claim 2, Heikenfeld discloses additional component is a concentration regulating component located between the biofluid and said analyte-consuming sensor, wherein 
Regarding claim 9 and 25, Heikenfeld discloses the device uses a data table to correlate at least one of the following measurements of the biofluid sample with an analyte concentration: a measurement by the analyte-consuming sensor; a pH measurement; a flow rate measurement; or a salinity measurement ([¶69]look up table for the flow mechanics is used as part of the sensing).  
Regarding claims 28 and 29, Heikenfeld discloses measuring the first analyte concentration includes applying electrical pulses to the analyte-consuming sensor, and adjusting a duration of the electrical pulses based on changes in the biofluid flow rate ([¶54,79] electrical field is used to enhance sweat rate).  


 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld US 2015/0112165 in view of Heller et al. US 2003/0201194.
Regarding claim 8, Heikenfeld discloses correlating a measurement of the analyte-consuming sensor with the analyte concentration ([¶77,78]) but does not specifically disclose 
Regarding claims 15-17, Heller teaches the analyte-consuming sensor is configured to indirectly measure pH by measuring a redox of protons and analyte-consuming sensor is configured to measure a redox active metabolite ([¶91] the ferrocyanide anions, the metabolites, are measured via the charge difference in the electrodes to determine the glucose concentration. The protons are measured as well via the electrical signal so the pH is indirectly measured).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792